Citation Nr: 0208744	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-08 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder, characterized as lower back syndrome.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from December 1989 to 
February 1993.  He served in Operation Desert Storm and 
received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded a 20 percent disability 
evaluation for chronic low back pain from February 26, 1998, 
date of claim.  While the matter was pending, the RO, in an 
October 2001 decision, awarded a rating of 40 percent for the 
low back syndrome, effective February 28, 1998. 
 
A perfected appeal of the RO's September 1998 denial of 
entitlement to a total disability rating due to individual 
unemployability (TDIU) has been rendered moot by an October 
2001 rating decision, which granted this benefit in full.  

On May 9, 2002, the Board sent the veteran a letter notifying 
him that a substantive appeal may not have been timely filed 
regarding the issue of entitlement to a rating in excess of 
40 percent for low back syndrome, and afforded him 60 days to 
submit a rebuttal.  The veteran's representative sent a 
written response on July 3, 2002.  
The Board notes that the original statement of the case 
furnished on May 4, 1999 was limited only to the TDIU issue.  
The veteran's statement regarding back problems that was 
accepted as a VA form 9 was received at the RO on June 2, 
1999.  This precedes the November 8, 1999 supplemental 
statement of the case (SSOC) that addressed for the first 
time the issue of entitlement to a rating in excess of 40 
percent for low back syndrome.  However the subsequent SSOC 
of October 5, 2001 clearly treats this issue as having been 
appealed on June 2, 1999.  In light of the procedural 
confusion generated by the RO in this matter, the Board finds 
the procedural circumstances of this case warrant the 
acceptance of the June 2, 1999 as a timely VA form 9 although 
it was received prior to the November 1999 SSOC that 
initially addressed the increased rating issue.  See Harlow v 
Principi, 2002 U.S. App. Vet. Claims, LEXIS 372, May 13, 2002 
citing Archbold v Brown 9 Vet App. 124, 132 (1996) 
(substantive appeal was valid where appellant filed it within 
one year period after notice of RO decision but prior to RO's 
issuance of SOC in response to previously filed NOD.) 

The Board notes that the veteran, through his representative, 
has raised a claim for secondary service connection for knee 
problems and has also claimed entitlement to additional 
benefits due to the birth of a second child in September 
1999.  These matters are referred to the RO for further 
consideration.

The Board further notes that on November 7, 2000, the veteran 
filed a notice of disagreement with an October 1999 rating 
decision, which granted service connection for post traumatic 
stress disorder (PTSD) and assigned a 30 percent rating.  
Notification of this decision was sent on November 10, 1999.  
Although an October 2001 rating decision granted a 70 percent 
rating for PTSD, this does not constitute a full grant of 
benefits.  Therefore, this matter remains open and will be 
addressed by the Remand portion of this decision.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran was notified of the information and evidence 
needed to substantiate this claim and the RO has attempted to 
obtain all relevant evidence necessary for an equitable 
disposition of this appeal, and the veteran was afforded 
examinations.

2.  The veteran's low back syndrome is no more than severe in 
degree and is not manifested by symptoms such as sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to the site that are persistent, with little 
intermittent relief.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back syndrome have not been met.  38 U.S.C.A. §§ 1155, (West 
1991); 38 C.F.R. §§ 4.7, 3.321, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect treatment for low back pain 
in early 1992.  X-rays of the lumbosacral spine taken in 
February 1992 were negative.  In March 1992 the veteran was 
diagnosed with chronic lumbosacral pain.  He continued to 
seek medical treatment and underwent physical therapy for 
back problems throughout 1992.  A July 1992 bone scan for 
complaints of nonradicular low back pain was normal.  In 
August 1992 he was assessed with mechanical back pain.  An 
August 1992 magnetic resonance imaging (MRI) yielded findings 
of mild spinal stenosis at L4-5 secondary to a congenitally 
small AP dimension to the lumbar canal and coexistent minimal 
disc bulge, conjoined left L5-S1 nerve root and no evidence 
of disc herniation.  An October 1992 medical board report 
reflects a diagnosis of chronic low back syndrome.  

By an August 1993 rating decision, service connection was 
granted for chronic low back syndrome with the assignment of 
a 10 percent disability evaluation, effective February 1993.

In May 1998, the veteran filed a claim for an increased 
evaluation for his service-connected low back disability.  In 
support of his claim, VA treatment records were obtained 
showing treatment for low back pain in 1998.  A February 1998 
treatment note reflects complaints of a history of chronic 
low back pain, described as constant and radiating to the low 
back and upper back and neck.  The pain was described as 
alleviated by showers and stretching when able, but not 
helped by pain medicine.  Findings noted in a February 1998 
treatment record include asymmetrical low back muscle 
development, positive straight leg raising and decreased 
range of motion where he was unable to bend beyond 45 
degrees.  On follow up in March 1998, he complained that he 
had no improvement, with constant pain in the lower back and 
intermittent radiation down the left leg to mid-shin.  He 
gave a history of falling down the stairs at home.  He had 
positive straight leg raising on both sides, was unable to do 
deep knee bends, and had a range of motion of less than 45 
degrees.  He was assessed with low back pain with complaints 
of radiculopathy.  He continued to have complaints of 
constant pain a week later.  In May 1998, he underwent 
physical therapy, including "back class" for his chronic 
low back pain.

A July 1998 VA examination report reveals that the veteran 
walked without a limp.  Examination of his spine showed 
normal configuration with mild paraspinal tenderness but no 
spasm.  Range of motion, with pain and guarding, was to 65 
degrees flexion, 30 degrees extension, 30 degrees right 
flexion, 35 degrees left flexion; 20 degrees right rotation, 
and 25 degrees left rotation.  Patellar reflexes were 1+ 
bilaterally.  Achilles tendon reflexes were 1+ bilaterally.  
Sensory examination was normal in both lower extremities.  
Straight leg raising was 60 degrees right and 60 degrees 
left.  Heel/toe walking was normal bilaterally.  Squatting 
was normal.  Subjectively, the veteran complained of chronic 
low back pain daily, with intermittent pain of variable 
intensity, for which he took Tylenol.  He reported having 
intermittent spasms daily for which he took Chlorzoxazone and 
Diazepam.  He described stiffness but not sciatica or 
incontinence.  

The July 1998 VA examination diagnosis was lumbosacral 
strain, with a reference to an MRI.  A July 1998 MRI report 
reflects normal lumbar spine findings, with no evidence of 
disc disease, spinal stenosis or nerve root impingement.  A 
February 1998 X-ray report considered by the examiner notes a 
negative lumbar spine.  

Private treatment records obtained from Cosa Contra Medical 
group reveal that the veteran was seen in September 1998 for 
a history of chronic low back pain since injuring his back 
during Desert Storm.

Private treatment records obtained from Muir Orthopedics 
reveal that the veteran was seen in October 1998 for 
complaints of chronic low back pain, with findings of good 
range of motion with some mild tightness on forward flexion.  
He had 80 degrees straight leg raising bilaterally and some 
weakness of his left extensor halluces longus; otherwise, 
motor examination was normal in the lower extremities.  The 
impression was discogenic mechanical back pain with minor 
physical findings.  Plans were made to schedule an MRI.  A 
December 1998 return visit to Muir Orthopedics reveals that 
the physician reviewed MRI findings from the same month and 
felt that the results only showed very mild bulging and 
degeneration at the L4-5 level, with no central stenosis or 
disc protrusion.  The physician's impression was chronic 
mechanical low back pain with radiation into the left leg, 
with no signs of disc protrusion or stenosis and no operable 
pathology.  The physician recommended management of this 
condition through a regular exercise program and avoidance of 
activities or positions that would aggravate the condition.  
A December 1998 MRI report reveals an impression of no disc 
extrusion, and a mild disc bulge at L4-5 with a mild canal 
stenosis at that level.  A February 1999 consultation report 
from Bay Area Neurological Medical Group reflects that a 
neurosurgeon examined the veteran and found his range of 
motion to be 50 percent of normal in all directions, with 
deep tendon reflexes equal and physiological bilaterally and 
L5 hypesthesia on the left.  Straight leg raising was 10 
degrees bilaterally.  Th neurosurgeon's review of the MRI 
reflects findings of a bulging disc at L4-5 with a mild canal 
stenosis.

In March 1999 the veteran was referred to Pain and 
Rehabilitative Consultants for back pain with radiation of 
pain into his left lower extremity.  Physical examination 
revealed localized tenderness at L5-S1 with right paraspinous 
muscle tenderness at L4-5 and L5-S1 on the right side.  The 
left side was not as tender.  Range of motion of the lumbar 
spine was 45 degrees forward flexion with minimal extension.  
Lateral tilt and rotation were approximately 50 percent 
limited, bilateral.  Toe walking was difficult because of 
heel pain.  Reflexes in both knees and ankles were 2/4 with 
no sensory deficit.  Musculoskeletal examination did not 
reveal buttock pain or trigger points.  The veteran's 
symptoms and clinical examination were consistent with a 
herniated lumbar disc without any evidence of motor or 
neurological findings.  This physician felt the veteran would 
be a good candidate for epidural steroid injections and 
planned to perform the injections if the veteran's symptoms 
were not better.  The veteran underwent epidural injections 
between March 1999 and May 1999.  In March 1999, the 
injections were described as providing no help.  By May 1999, 
they were providing partial relief.  

The report of a September 1999 VA examination indicates that 
the veteran had had low back pain since he fell in a trench 
during the Gulf War.  He was noted to see a private 
physician, physical therapist and pain management clinic, and 
had a history of receiving epidural steroid injections and of 
wearing a transcutaneous electrical nerve stimulation unit 
(TENS) without benefit.  The use of Motrin reportedly had 
caused stomach problems.  He indicated that injections worked 
the best so far.  

The veteran reported beginning each day with back pain and 
fatigue and that some days he was unable to walk at all 
because of the pain.  He also reported having left leg 
radiculopathy which did not occur every day and a pins and 
needles sensation in the left foot.  He was noted to grimace 
each time he did a range of motion and could not sit very 
long.   His gait was described as slow and painful but he did 
not use a cane or walker.  His joints and muscles were 
symmetric, with no swelling, masses or deformities.  He was 
reported to be painful and diorphoretic with and percussion 
and palpation, especially of the lumbosacral area, and was 
unable to flex his spine.  He could hyperextend to 10 
degrees, lateral flex to 20 degrees on each side, and rotate 
to 30 degrees each side, all with complaints of pain.  Muscle 
strength was 3/5.  Inspection of his hips while the veteran 
was standing revealed no evidence of asymmetry of the iliac 
crests or greater trochanters.  There was no instability, 
crepitus or tenderness on palpation in the supine position, 
and there was no radiculopathy. Each range of motion was done 
with significant diaphoresis and reported pain.  Range of hip 
motion was tested and reported.  The examiner opined that 
when the veteran was symptomatic there was a 50 percent 
decrease in excursion, strength, speed, coordination and 
endurance.  The lumbosacral spine X-ray and MRI reports from 
July 1998 were attached to the examination report.   

Records obtained from the Social Security Administration 
reflect that in September 1999 the veteran was awarded 
disability benefits based primarily on psychiatric 
disability.  The records received include some duplicate VA 
and private treatment records along with some additional 
records.  Among these are records documenting lumbar epidural 
steroid injections between March 1999 and May 1999.  
Injection reports dated in March 1999 note a diagnosis of 
herniated disc.  An April 1999 injection report reflects a 
diagnosis of herniated disc and radiculitis.  A May 1999 
injection report shows a diagnosis of degenerative disc 
disease and lumbar facet syndrome.  Lumbar facet syndrome was 
noted in a June 1999 injection report.  

A July 1999 consultation report, which appears to have been 
generated as part of a disability examination for Social 
Security, reflects that the veteran reported a history of low 
back pain and left foot problems and that he was able to 
drive a car, prepare meals, dress and bathe himself, and read 
and watch television.  During a mental status examination he 
was noted to have no difficulties sitting, standing or 
moving.  

Other records received in conjunction with the veteran's 
Social Security claim include a Daily Activities report dated 
in April 1999, which appears to have been filled out by the 
veteran.  In this report he alleged needing help some days in 
getting dressed due to back pain, but on average it took him 
a while to dress himself.  He also described having to give 
up shopping in part due to stress on his back.  He reported 
being unable to stand more than 10 minutes without a break 
due to back pain and stated that he was able to wash dishes 
and do some simple cooking as long as he didn't stand for 
long.  He also was able to take short walks and go to the 
part.  He was able to drive a car, but indicated it was 
painful getting in and out of it.   

By rating decision of October 2001, the RO granted an 
increased rating to 40 percent for the low back disability 
effective February 26, 1998, noting that the veteran had 
symptoms consistent with the highest evaluation for 
lumbosacral strain. The RO noted that the evidence did not 
show a definitive diagnosis of intervertebral disc syndrome 
with pronounced impairment as required for a higher 
evaluation, referencing the veteran's December 1998 MRI. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations. Id.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court"), 
has held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided. 38 C.F.R. § 4.14.

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. § 
1.424a, Diagnostic Codes 8520-8730.

The criteria for evaluating intervertebral disc syndrome are 
found in Diagnostic Code 5293.  That code provides a 60 
percent rating for intervertebral disc syndrome when the 
disorder is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent evaluation is 
warranted when the disability is severe and is manifested by 
recurring attacks, with intermittent relief.  A 20 percent 
evaluation for intervertebral disc syndrome requires moderate 
symptomatology that is manifested by recurring attacks.  
Where the intervertebral disc syndrome is mild, a 10 percent 
disability rating is warranted.  For post-operative, cured 
intervertebral disc syndrome, a zero percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In a VA 
General Counsel opinion, it was determined, in part, that 
Diagnostic Code 5293 involves loss of range of motion.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Limitation of motion of the lumbar spine is addressed in 
Diagnostic Code 5292, which provides ratings of 10 percent, 
20 percent, and 40 percent for slight, moderate, and severe 
limitation of motion, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5295 contains the criteria for evaluating 
lumbosacral strain.  A 40 percent evaluation is warranted for 
lumbosacral strain of severe degree with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint spaces; or some of 
the above with abnormal mobility on forced motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Where there is only characteristic pain 
on motion, a 10 percent disability rating is warranted.  For 
lumbosacral strain manifested by only slight subjective 
symptoms, a zero percent evaluation is warranted. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).


Analysis

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran was provided with a copy of 
the rating decisions on appeal explaining the RO's decisions 
in his claim and supplemental statements of the case 
containing the relevant laws and regulations.  Additionally, 
the RO specifically considered and addressed the VCAA while 
the case was there on remand, as reflected in the latest 
supplemental statement of the case.  The duty to notify has 
been satisfied as the veteran has been provided with notice 
of what is required to substantiate his claim.  

All identified medical records have been obtained, including 
records from the Social Security Administration, and the 
veteran has been provided with VA examinations.  The veteran 
has not indicated the existence of any relevant evidence that 
has not already been requested and/or obtained by the RO.  
Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  No further assistance in developing the 
facts pertinent to the veteran's claim is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. §§ 5103, 
5103A.

Increased Evaluation

The veteran essentially asserts that the current 40 percent 
evaluation does not accurately reflect the degree of 
disability that he experiences because of his low back 
disorder.  

An evaluation in excess of 40 percent under Diagnostic Code 
5295 or 5292 is not warranted, as 40 percent is the maximum 
schedular evaluation under these codes.  

In order to warrant the next higher disability evaluation of 
60 percent under Diagnostic Code 5293, the evidence must show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The MRI findings from July 1998 and December 1998 do not 
clearly indicate the existence of a herniated or ruptured 
disc.  Rather, the July 1998 MRI was interpreted as normal 
and the private December 1998 MRI was interpreted by the 
physician at Muir Orthopedics as showing only mild bulging 
and degeneration at the L4-5 level.  This same physician 
diagnosed the veteran's back condition as mechanical low back 
pain with no signs of disc protrusion or stenosis and no 
operable pathology.  Other physicians, namely the physician 
at the Pain and Rehabilitative Consultants in March 1999, 
opined that the veteran's symptoms based on clinical findings 
only, were consistent with a herniated disc but that there 
were no motor or neurological findings attributable to the 
disc.  However, the rating criteria for a 60 percent rating 
for intervertebral disc syndrome specify that there must be 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Thus, neurological manifestations clearly are a significant 
component of the rating criteria under Diagnostic Code 5293.  

On the most recent VA examination of September 1999 the 
examiner found that the veteran's muscles and joints were 
symmetric with muscle strength of 3/5.   There were no 
findings of muscle spasm or atrophy.  The examiner 
specifically noted that there was no radiculopathy.  Although 
the veteran appeared to have severe limitation of motion, 
less than two months earlier, while being evaluated for 
Social Security, he was noted to have no difficulties 
sitting, standing or moving.  In any event, the VA examiner 
opined that the veteran's range of motion was decreased by 50 
percent during flare-ups, consistent with severe limitation 
of motion at such times.  The diagnosis was lower back 
syndrome.  

Overall, the evidence shows a lengthy history of back 
complaints with repeated findings of normal motor strength, 
bilaterally active and equal deep tendon reflexes, an ability 
to heel and toe walk, and normal neurological status.  The 
back symptoms were noted to wax and wane in severity over 
time and helped somewhat by steroid injections.  Absent any 
established sciatic neuropathy, absent ankle jerk or other 
neurological findings appropriate to a diseased disc, the 
criteria for a rating in excess of 40 percent under Code 5293 
clearly are not met or more closely approximated.  Such 
symptoms can not be persistent with little intermittent 
relief when they are not even established by the evidence.  
The veteran's low back symptoms are consistent with severe 
lumbosacral strain/severe limitation of motion, for which he 
is receiving the maximum schedular rating.  

The Board has considered whether the veteran's low back 
disability meets the criteria for an evaluation in excess of 
40 percent under any other applicable diagnostic code and 
finds it does not.  He does not have a service connected 
spinal fracture so as to warrant an evaluation higher than 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5285, and 
his spine is not shown to be ankylosed so as to warrant an 
increase under Diagnostic Code 5289 (ankylosis of the lumbar 
spine).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
evaluation in excess of 40 percent for the veteran service-
connected low back disability under any applicable diagnostic 
code.

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all pertinent theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1), but did not find that an 
extraschedular rating was indicated.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).

The service-connected low back disability has not been 
reported to markedly interfere with the veteran's employment, 
nor has it required frequent inpatient care. In fact, he has 
not been hospitalized for his low back disorder since his 
discharge from service in 1993.  Although he has received 
considerable outpatient treatment, his subjective complaints 
have at time been unsupported by and greater than the 
objective findings.  Although the veteran receives Social 
Security benefits, the evidence reveals that this is 
primarily based on disability unrelated to his back.  The 
schedular 40 percent rating assigned contemplates some 
interference with, and absence from, work due to the 
disability.  The Board does not find, however, the veteran's 
disability as shown by the competent and probative evidence 
results in "marked" interference with employment or otherwise 
presents an unusual or exceptional disability picture as to 
warrant referral of his case for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra, 
but finds no other provision upon which to assign an 
increased evaluation.



ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disorder, characterized as low back syndrome, is denied.


REMAND

As noted in the introduction to this decision, the veteran 
filed a timely notice of disagreement with the assignment of 
an initial 30 percent rating for PTSD, which is currently 
assigned a 70 percent rating.  Thus, the RO should issue a 
statement of the case on the issue of entitlement to an 
increased initial rating for PTSD.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  In regard to the issue of entitlement 
to an increased rating for PTSD, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Thus, if 
any additional development is indicated 
it should be accomplished.

3.  Thereafter, the RO should review the 
record and issue to the veteran and his 
representative a Statement of the Case on 
the issue of entitlement to an increased 
rating for PTSD, if this claim remains 
denied.  Manlincon v. West, 12 Vet. App. 
238 (1999).  An appropriate period of 
time should be allowed for response.  
Thereafter, if the veteran files a timely 
substantive appeal, the case should be 
returned to the Board for further 
appellate action. 

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

